SHIRLEY S. ABRAHAMSON, C.J.
¶ 59. (dissenting). To encourage non-profit hospitals to care for the sick, the legislature provides a property tax exemption for non-profit hospitals. See Wis. Stat. § 70.11(4m)(a); St. Clare Hosp. of Monroe v. City of Monroe, 209 Wis. 2d 364, 369, 563 N.W.2d 170 (Ct. App. 1997). But the tax exemption for property used exclusively by a non-profit *555for hospital purposes "does not apply to property used ... as a doctor's office." Wis. Stat. § 70.ll(4m)(a).1
¶ 60. The rules applicable to interpreting Wis. Stat. § 70.11(4m) and applying the statute to the undisputed facts in the present case are as follows: A presumption exists that the property in question is taxable. Wis. Stat. § 70.109. Exemptions are strictly construed. Wis. Stat. § 70.109. The party claiming a tax exemption bears the burden of establishing that the property is not used as a doctor's office. Wis. Stat. § 70.109.2
¶ 61. I agree with the court of appeals that Covenant has not met its burden to prove that the facility at issue is not "used as a doctor's office." I therefore dissent.
I
¶ 62. The focus of inquiry is whether the facility at issue is "property used as a doctor's office" under Wis. Stat. § 70.11(4m)(a). The answer to this question requires the court to apply the "used as a doctor's office" exception, which was adopted in 1977, to the complexities of modern healthcare delivery. The court of appeals aptly stated fifteen years ago: "As the line of distinction between the traditional hospital and traditional doctor's office blurs, it becomes increasingly difficult to define 'property used as a doctor's office.'" St. Clare Hosp., 209 Wis. 2d at 371-72. The line continues to blur.
*556¶ 63. Healthcare delivery has changed considerably since 1977. An increasing number of healthcare services previously provided only in hospitals are now more efficiently and effectively provided in outpatient facilities. Large non-profit healthcare delivery systems have been created that deliver all aspects of medical services through complex entity structures, including outpatient care in freestanding facilities. Outpatient care may be provided in pharmacies, in shopping malls, and in big-box stores, as well as in office buildings. The large integrated health system model we have today strains the distinction created by the statutory language.
II
¶ 64. "Property used as a doctor's office" is not a technical phrase with a peculiar meaning in the law. St. Clare Hosp., 209 Wis. 2d at 373.3 "Property used as a doctor's office" is not what a complex healthcare entity might define as a "doctor's office," but rather should be given its ordinary meaning, in other words, what a patient (or a legislator) would consider to be a "doctor's office," considering the nature of the services provided and the manner in which those services are delivered to the patient.
¶ 65. The court of appeals described a "doctor's office" as "a place where doctors see patients, mostly by appointment, during scheduled business hours, and *557have their offices."4 This simple definition appropriately focuses the inquiry of whether a facility is "used ... as a doctor's office" on the "nature of services provided and the manner in which these services are delivered to the patient."5
¶ 66. In contrast to a "doctor's office," a hospital is a place that offers "inpatient, overnight care." St. Clare Hosp., 209 Wis. 2d at 373.
¶ 67. The "determination of whether property is used as a doctor's office ultimately turns on the facts of each case." St. Clare Hosp., 209 Wis. 2d at 372. A court should look at the facts of each case to determine the similarities and dissimilarities between the property at issue and "a place where doctors see patients, mostly by appointment, during scheduled business hours, and have their offices" and a hospital that offers "inpatient, overnight care." In the present case, the following findings of fact of the circuit court support the conclusion that the use of the St. Joseph Outpatient Clinic is more similar to property used as "a place where doctors see patients, mostly by appointment, during scheduled business hours, and have their offices" than a hospital that delivers "inpatient, overnight care":
• The Outpatient Clinic is a freestanding outpatient medical facility, five miles from the St. Joseph inpatient hospital facility.
• The Outpatient Clinic, like a doctor's office, normally requires appointments during regular business hours.
• The Outpatient Clinic, unlike a hospital, does not provide inpatient care.
*558• The outpatient surgery center within the Outpatient Clinic, unlike a hospital, does not treat patients whose estimated recovery time is over four hours.
• Two of the five floors of the Outpatient Clinic were leased by medical professionals for their own practices, providing outpatient services. Covenant does not claim exemption for these two floors.
• The Urgent Care Center within the Outpatient Clinic, occupying less than 10% of the space, is not physically adjacent to an acute care hospital, and therefore lacks immediate access to the features of a full service, acute care inpatient hospital.
• The most common conditions treated by the Urgent Care Center are broken bones, injuries requiring sutures, sprains and strains, accidents and falls, asthma, allergy attacks, eye injuries, rashes, minor burns, colds, and flu. These conditions are all generally treated by a doctor outside a hospital.
• The Urgent Care Center, unlike a hospital, typically does not accept ambulances, but like a hospital is open 24 hours a day for care.
• Patients in the Urgent Care Center with more serious conditions are stabilized and then transferred to an emergency unit or admitted as an inpatient at a hospital.
¶ 68. In sum, the property at issue is a freestanding outpatient clinic owned by a non-profit hospital and used as doctors' offices to see patients and provide outpatient medical services, mostly by appointment, and mostly during scheduled business hours. It is important to point out that the instant case does not involve outpatient facilities within a hospital. Nothing in the majority opinion or dissent decides anything about outpatient services provided within hospitals.
¶ 69. The Outpatient Clinic is similar in use and function to large multi-specialty doctors' offices that include a walk-in clinic or day surgery center.
*559¶ 70. A knowledgeable patient would perceive the Outpatient Clinic to be a property used as a doctor's office based on the nature of services provided and manner in which these services are delivered at the Outpatient Clinic. Appointments are generally required. Services are generally offered only during regular business hours. The clinics are not within a hospital, there is no hospital adjacent to the Outpatient Clinic, and the facility is not used to provide inpatient, overnight care.
¶ 71. While not definitive, the Outpatient Clime property seems to encompass many of the generic features generally attributed to a doctor's office, including examination rooms and private space, although unassigned, for doctors to do paper work and return telephone calls.6
¶ 72. Although the Outpatient Clinic may be capable of hospital-like care, the Outpatient Clinic, including the Urgent Care Center, is actually used to treat conditions similar to those generally treated in a doctor's office. The Urgent Care Center is marketed as a "24-hour 'quick care'" center for minor injuries and non-life-threatening health problems.
¶ 73. I am not persuaded by the majority opinion because it relies heavily upon facts that are business choices Covenant has made in operating the Outpatient Clinic, rather than on facts relating to "the nature of services provided and manner in which these services are delivered to the patient." The majority fails to connect how certain operational features, such as utilizing the same billing and record keeping system as St. Joseph's Hospital, staffing the Urgent Care Center with *560emergency medicine physicians, requiring referrals from a physician, providing unassigned work spaces (cubicles rather than assigned individual offices with four walls) for doctors to use for paperwork, providing services under the St. Joseph's hospital license, or qualifying its services for hospital-based reimbursement through Medicare, affect "the nature of services provided and manner in which these services are delivered to the patient."
¶ 74. I agree with the court of appeals that whether the Outpatient Center "qualifies as a hospital or a doctor's office under rules and regulations promulgated outside the [property] tax code is irrelevant to whether the [Outpatient Center] qualifies as a doctor's office for purposes of property tax exemption under Wis. Stat. § 70.11(4m)(a)."7
¶ 75. The majority opinion produces at least two unfavorable consequences. First, the majority opinion, by extending the property tax exemption to outpatient facilities owned and operated by not-for-profit hospitals, places at a distinct competitive disadvantage doctors' offices operated by for-profit entities that provide the same services in the same manner.8 Second, "the more exceptions allowed, the more inequitable becomes the apportionment of the tax burden. The continuous removal of real property from taxation thus imposes a particular hardship upon local government and the citizen taxpayer."9
*561¶ 76. I recognize that the result the court of appeals and I reach may also have unfavorable consequences. The amicus briefs of the Wisconsin Hospital Association and the Rural Wisconsin Health Cooperative assert that the decision to tax will have a disproportionate impact on smaller rural hospitals that tend to be more dependent on outpatient revenue than are urban hospitals. They also argue that without a standard test of set factors both hospitals and taxing authorities are left to guess whether any particular facility is subject to property tax.
¶ 77. The court of appeals had the correct response in St. Clare Hospital, 209 Wis. 2d at 376: "The question whether to extend the § 70.11(4m)(a), Stats., exemption to outpatient clinics owned and operated by nonprofit hospitals is a public policy question for the legislature, not us, to decide. We are not to extend property tax exemptions by implication."
¶ 78. In light of the changing ways medical services are delivered, it may be time for the legislature to re-examine Wis. Stat. § 70.11(4m)(a). Until the legislature acts on this question of public policy, the presumption is that the property at issue is subject to taxation, that tax exemptions should be strictly construed, and that the burden of persuasion is on the party seeking the property tax exemption.
¶ 79. Because I conclude that Covenant has not met its burden of proving that this property is not "used as a doctor's office," I agree with the decision of the court of appeals that the property at issue is subject to taxation.
¶ 80. For the reasons set forth, I dissent.

 Because I conclude that the property is used as a doctor's office, I do not address the other issues Covenant or the majority opinion address.


 Wisconsin Stat. § 70.109, entitled "Presumption of taxability" provides: "Exemptions under this chapter shall be strictly construed in every instance with a presumption that the property in question is taxable, and the burden of proof is on the person who claims the exemption."


 One common notion of a doctor's office might be a facility that provides care on an outpatient basis, whereas a hospital provides inpatient, overnight care. St. Clare Hospital of Monroe, Inc. v. City of Monroe, 209 Wis. 2d 364, 373, 563 N.W.2d 170 (Ct. App. 1997).


 Covenant Healthcare System, Inc. v. City of Wauwatosa, 2010 WI App 125, ¶ 17, 329 Wis. 2d 393, 791 N.W.2d 205.


 St. Clare Hosp., 209 Wis. 2d at 373.


 Amicus Curiae Brief and Appendix of the Wisconsin Ass'n of Assessing Officers at 7-10.


 Covenant Healthcare System, Inc. v. City of Wauwatosa, 2010 WI App 125, ¶ 20, 329 Wis. 2d 393, 791 N.W.2d 205.


 St. Claire Hosp., 209 Wis. 2d at 375-76.


 Univ. of Wis. Med. Found., Inc. v. City of Madison, 2003 WI App 204, ¶ 11, 267 Wis. 2d 504, 671 N.W.2d 292 (quoting Int'l Found. of Emp. Benefits Plans, Inc. v. City of Brookfield, 95 Wis. 2d 444, 454, 290 N.W.2d 720 (Ct. App. 1980), aff'd, 100 Wis. 2d 66, 301 N.W.2d 175 (1981)).